Citation Nr: 0907007	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-21 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD) with depression and 
chronic alcohol abuse, prior to October 22, 2007. 

2.  Entitlement to an increased disability rating for 
service-connected PTSD with depression and chronic alcohol 
abuse, rated as 50 percent disabling on and after October 22, 
2007.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2001 to May 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
PTSD, assigning a 10 percent evaluation effective from May 4, 
2005.  

Subsequently, in a May 2007 rating decision, a 30 percent 
rating was assigned, effective from May 4, 2005.  Then, in a 
December 2007 rating decision, a 50 percent evaluation was 
assigned, effective from October 22, 2007.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 30 
percent rating, prior to October 22, 2007, and the grant of 
the 50 percent rating, on and after October 22, 2007, are not 
full grants of the benefits sought on appeal, and since the 
Veteran did not withdraw his claim of entitlement to a higher 
initial rating, the matter remains before the Board for 
appellate review.

The Board notes that the evidence of record indicates that 
the Veteran seems to have moved from Oklahoma to California 
recently, and it is not clear from the record that he 
received the letter informing him of the time and place to 
report for a videoconference hearing before the Board which 
was scheduled in August 2008 and for which he failed to 
report.  Therefore, the Board concludes that the case must be 
remanded to clarify the Veteran's address and to give him an 
opportunity for another hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Reasons for Remand: To afford the Veteran a personal hearing 
and to verify his correct address.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

In this case, on his May 2007 VA Form 9, the Veteran 
indicated that he wanted a BVA hearing at a local VA office.  
At that time, the Veteran's address of record was in Altus, 
Oklahoma.  The Veteran was scheduled for a video conference 
hearing in August 2008 at the Muskogee RO.  A July 2008 
letter was sent to the Veteran's Altus, Oklahoma, address 
notifying him of the date and time of his scheduled hearing.  
The Veteran did not report for the hearing and did not submit 
any documentation showing good cause for his failure to 
appear or asking to reschedule the hearing.

However, several documents in the Veteran's claims folder 
indicate that by the time the July 2008 letter was sent, the 
Veteran had moved to California.  Most notably, the Veteran 
submitted an additional VA Form 9, dated in May 2008, which 
was received by the Los Angeles RO in June 2008.  In that 
statement, the Veteran provided his new address in California 
and again indicated that he wanted a BVA hearing at a local 
VA office.

The failure to afford the Veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2008).  
Therefore, on remand, VBA should attempt to obtain the 
Veteran's current address and clarify whether he still 
desires a hearing before the Board.  If so, the Veteran 
should be scheduled for a hearing before a member of the 
Board at that appropriate RO.

It bears emphasis, however, that VA's duty to assist is not 
always a "one-way street."  The appellant has an obligation 
to assist in the adjudication of his claim in notifying VA of 
any change in address.  See Wood v Derwinski, 1 Vet. App, 
190, 193 (1991); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(noting that the Veteran bears the burden of keeping VA 
apprised of his whereabouts and that, where he does not, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him").

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should contact the Veteran at 
the address listed on his June 2008 VA 
Form 9 and request that he verify his 
current mailing address.  If the address 
is unavailable, the claims file must be 
properly documented.

2.  The RO should take the appropriate 
steps to schedule the Veteran for a 
hearing before a member of the Board at 
the appropriate RO in accordance with his 
recent request for such a hearing.  The 
Veteran should be notified at his current 
address in writing of the date, time, and 
location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


